Citation Nr: 0518825	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  04-12 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disabilities, to include tendonitis and arthritis.

2.  Entitlement to service connection for the residuals of 
endometriosis.  




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from August 1986 to 
August 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.  


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA have not been fulfilled regarding the issues on appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002).  The veteran 
maintains evidence of prior treatment while she was in 
service for the disabilities at issue has not been considered 
by the RO.  In this regard, the Board notes that the evidence 
submitted by the veteran does suggest that she did receive 
treatment for both claimed disabilities while she was in 
service and sought medical care for both after she was 
released from active duty in August 1996.  A review of the 
medical examinations accomplished in March 2003 does not 
suggest that the medical documents submitted by the veteran 
or her voluminous amounts of service medical records were 
reviewed prior to those examinations.  Nevertheless, there 
are no medical documents that specifically rule out the 
possibility that these disorders began in, was caused by, or 
was aggravated via her military service.

Therefore, it is the opinion of the Board that thorough and 
contemporaneous medical examinations which takes into account 
the records of prior medical treatment, along with the 
veteran's service personnel records, should be accomplished.  
Based upon the evidentiary record in the instant case, as 
discussed above, and in light of the applicable provisions of 
the VCAA, it is the Board's opinion that such examinations 
should be afforded the veteran before the Board's decision on 
the merits of the claims is issued.  See Duenas v. Principi, 
18 Vet. App. 512 (2004).  Because a physician has not 
commented specifically on the veteran's contentions and 
assertions, the issues are remanded for the purpose of 
obtaining additional medical information that would provide 
answers to the veteran's contentions.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
ask that she identify all sources of 
private medical treatment for her the 
disabilities at issue since separation 
from service in August 1996, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Additionally, the RO should 
request that the veteran provide 
information as to the dates of any 
treatment for the disabilities at any 
VAMC since separation from service in 
August 1996.  Copies of the medical 
records (not already in the claims 
folder) from all sources should be 
requested.  All records obtained should 
be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that she will have an opportunity to 
obtain and submit the records herself, in 
keeping with her responsibility to submit 
evidence in support of her claims.  38 
C.F.R. § 3.159 (2004).  The RO should 
also request or tell the veteran to 
provide any evidence in her possession 
that pertains to her claims.  

Furthermore, the veteran should be 
specifically informed as to what portion 
of evidence she is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the veteran in substantiating 
her claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, supra; Charles, supra.   

2.  Following completion of the above 
development, the RO should schedule the 
veteran for VA examinations, by 
appropriate specialists, to evaluate the 
nature, severity, and etiology of the 
veteran's claimed bilateral knee 
disabilities and residuals of 
endometriosis.  The claims folder and 
this remand are to be made available to 
the examiners before the examinations, 
and the examiners are asked to indicate 
that he or she has reviewed the claims 
folder.  Each examiner must specifically 
note in his or her respective examination 
report that review not only the veteran's 
current medical records but also the four 
volumes of service medical records and 
reports was undertaken.  All indicated 
tests and studies should be completed, to 
include X-ray studies of the knees.  

Each examiner is asked to express an 
opinion concerning whether the veteran 
suffers from the appropriate claimed 
disability, or a related disorder, and, 
if so, the etiology of the claimed 
disorder.  Each examiner is asked to 
state whether it is at least as likely as 
not that any such disorder is related to 
the veteran's military service or any 
incident therein or, if the disability is 
found to have pre-existed her service, 
was aggravated by the veteran's military 
service.  If this matter cannot be 
medically determined without resort to 
mere conjuncture, this should be 
commented on by the examiner in the 
respective report.  

The examiners must provide comprehensive 
reports including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiners' conclusions.  If further 
testing or examination by specialists is 
required, such testing or examination is 
to be done before completion of the 
examination report.

The results proffered by the examiners 
must reference the complete claims 
folders and any inconsistent or 
incomplete past diagnoses given.  Also, 
it is requested that the results of the 
examinations be typed or otherwise 
recorded in a legible manner for review 
purposes.

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examinations.  If the 
requested report does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the requisite report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2004); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO should readjudicate the claims of 
entitlement to service connection.  If the benefits sought on 
appeal remain denied, the appellant should be provided a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



